DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be
expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AlA 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a
specified function without the recital of structure, material, or acts in support thereof, and such
claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption thatthe claim limitation is to be treated in accordance with 35 U.S.C.112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step for”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step for’) are not being interpreted under 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection |, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means’ that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic place holder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.



This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholders “unit”, ”device” that are coupled with functional language “to determine”, “to calculate, “to detect” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
-“ an abnormality detection device” in claim 1.
-“a  responsiveness determination unit’ in claim 1.
- an abnormality determination unit”  in claim 1.
- “an abnormality notification unit”  in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph limitation:
-In claim 1, “an abnormality detection device” (1) (processing unit) (see spec., par. [0032, 0033, 0041]).
-In claim 1, “a responsiveness determination unit” (14) (see spec., par. [0032, 0033]).
-In claim 1, “an abnormality determination unit” (18) (see spec., par. [0032, 0033]).
In claim 4, “an abnormality notification unit” (22) (see spec. par. [0041]).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
lf applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C.112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



	
-Claim 2 recites “ an excluded period” which renders claim indefinite since it is unclear  “an excluded period” is different or the same with “an excluded period” in claim 1 in which claim 2 depends on.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 102a1 as being anticipated by Uchikawa (JPH -10169494).  
Regarding claim 1, 8, Uchikawa discloses an abnormality detection device configured to determine abnormality in an exhaust gas sensor configured to be disposed in an exhaust
passage of an internal combustion engine and to detect a component in exhaust gas, the abnormality detection device comprising:


a responsiveness determination unit configured to calculate responsiveness of the exhaust gas sensor on the basis of a timewise change of output values of the exhaust gas sensor (see translation, par. [0018-0020, 0059, 0065]); and an abnormality determination unit configured to determine that the exhaust gas sensor has abnormality when the responsiveness calculated by the responsiveness determination unit is lower than a predetermined responsiveness threshold (see translation, par. [0060, 0065]), wherein the abnormality determination unit is configured to determine if the exhaust gas sensor has abnormality, excluding an excluded period during which a slope of the output values becomes zero or is inversed with respect to a preceding trend of the timewise change while the output values of the exhaust gas sensor timewisely change between a predetermined first determination value and a second determination value (see Fig. 7, translation, par. [0065, 0066]).

Regarding claim 3, Uchikawa discloses the abnormality detection device as claimed in claim 1, Uchikawa further discloses wherein the exhaust gas sensor is an oxygen sensor configured to detect an oxygen concentration in the exhaust gas (see par. [0065]).

Regarding claim 4, Uchikawa discloses the abnormality detection device as claimed in claim 1, Uchikawa further discloses an abnormality notification unit configured to notify abnormality when the abnormality determination unit determines that there is abnormality (see par. [0067]).

Regarding claim 5, Uchikawa discloses the abnormality detection device as claimed in claim 1, Uchikawa further discloses wherein the internal combustion engine is a multicylinder engine including cylinders and exhaust pipes connected to the respective cylinders, the exhaust pipes converging into a single pipe, and the exhaust gas sensor is attached to the single pipe (see translation, par. [0027]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over
Uchikawa (JPH -10169494) in view of Kihara et al. (EP 2530288).
Regarding claim 6, Uchikawa discloses the abnormality detection device as claimed in claim 1; however, fails to disclose that the device is used for a motorcycle. Kihara teaches a motorcycle has an abnormality detection device for an oxygen sensor (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Uchikawa by using a motorcycle as taught by Kihara for effectively avoiding the traffic congestion as a predictable result. 

Regarding claim 7,  the modified Uchikawa discloses the motorcycle as claimed in claim 6, Kihara further teaches a steering handlebar; a rider seat; and an engine, which is the internal combustion engine, disposed between the handlebar and the seat in a longitudinal direction of a vehicle body of the motorcycle, the exhaust passage extends forward from a front side of the engine and is bent so as to extend rearward with respect to the engine (see Figs. 1, 2), and the exhaust gas sensor (40) is disposed at a forward region with respect to a cylinder axis of the engine in the exhaust passage (see Fig. 3).

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272- 4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.




/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747